DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/5/21 has been entered.
 
Response to Amendment
	Claims 1 and 3-12 are currently pending.  Claim 2 has been cancelled.  The amended claim 1 does overcome the previously stated 103 rejections.  However, upon further consideration, claims 1 and 3-12 are rejected under the following new 103 rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3, and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN 103000880 A) in view of Fey et al (“Nanoparticulate coatings for enhanced cyclability of LiCoO2 cathodes”, Journal of Power Sources, 146 (2005), 65-70).
Regarding claims 1, 11, and 12, Xu discloses a lithium ion battery comprising a positive electrode sheet, a negative electrode sheet, a separator separated between the positive electrode sheet and the negative electrode sheet, and an electrolyte; wherein the positive electrode sheet comprises a cathode material (positive active material) comprising a lithium cobalt oxide (core) having a layered structure; wherein the battery has a upper limit of working voltage of 4.35 V (pg. 4, line 146-148, pg. 5, line 164-167, pg. 8, lines 320-321).
However, Xu does not expressly teach a surface layer on at least one portion of the surface of the core and comprising an oxide, wherein the oxide comprises at least one first element and at least one second element each selected from the group consisting of Ti, Zr, F, Mg, Al, P, and a 10combination thereof, the first element and the second element being different from one another, wherein the first element is included in the positive active material in an amount of about 0.01 mol% to about 0.2 mol% based on a total weight of the positive active material, and  15wherein the second element is included in the positive active material in an amount of about 0.02 mol% to about 0.5 mol% based on a total weight of the positive active material (claim 1); wherein the first element comprises Zr and the second element comprises Ti (claim 3).
 Fey et al discloses a coating (surface layer) on at least one portion of the surface of lithium cobalt oxide (core); wherein the coating comprises ZrTiO4 (oxide), wherein the oxide comprises Zr (first element) and Ti (second element), wherein the 4 which corresponds to 0.00025 moles of Zr and 0.00025 moles of Ti which calculates to 0.0245 mol% of Zr and 0.0245 mol% of Ti and a ratio of the mole% of Ti (second element) relative to the mol% of the Zr (first element) that is 1 (“Experimental”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Xu cathode material to include a surface layer on at least one portion of the surface of the core and comprising ZrTiO4, wherein Zr is included in the cathode material in an amount of about 0.0245 mol% based on a total weight of the cathode material and 15Ti is included in the cathode material in an amount of about 0.0245 mol% based on a total weight of the cathode material in order to provide a coating that leads to a suppression of the cycle-limiting phase transitions accompanying the charge-discharge processes, thereby enhancing the cyclability of the cathode material (pg. 70, para. 1 and 2).  
However, Xu as modified Fey et al does not expressly teach a ratio of the mol% of the 20second element relative to the mol% of the first element is about 2 to about 10 (claim 1).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Xu/Fey cathode material to include a ratio of the mol% of the 20second element relative to the mol% of the first element is about 2 to about 10 because even if the range of prior art and the claimed range do not overlap, obviousness may still exist if the ranges are close enough that one of ordinary skill in the art would not expect a difference in properties (In re Woodruff 16 USPQ 2d 1934 not have expected a difference in properties between a ratio of 2 and a ratio of 1.  For example, there is no significant difference between Example 1 (Ti/Zr = 2, 1.0C/0.2C = 95.1%, DC-IR = 18.5) and Example 7 (Ti/Zr = 1, 1.0C/0.2 = 94.9, DC-IR = 18.9) in terms of 1.0C/0.2C % or DC-IR.       
	Regarding claims 6-8, Xu also discloses a lithium cobalt oxide (core) having a structural formula that is Li0.05(LiCo0.98Mg0.005Zr0.005Ti0.01O2), wherein x1=0.05, x2=0.005, x3=0.015, M1 is Mg, M2 is Zr & Ti, wherein x2+x3=0.02, wherein x2/x3=0.333 (pg. 5, Embodiment 1).
	Regarding claim 9, Xu also discloses a lithium cobalt oxide having the structural formula that is Li0.08(LiCo0.97Mg0.01Zr0.01Al0.01O2), wherein M1 is Mg and M2 is Al (Embodiment 6).  
	Regarding claim 10, Xu does not expressly teach a compound represented by Chemical Formula 1 comprising at least one selected from the group consisting of Li1.025Co0.9773Mg0.01Al0.0127O2, Li1.02Co0.9773Mg0.01Al0.0127O2, and 5Li1.03Co0.9773Mgo.o1Al0.0127O2.  Xu also discloses a lithium cobalt oxide having the structural formula LiaLiCo1-xMxO2, where M is at least one element of Mg, Ti, Zr, and Al, 0<x<0.5, 0<a<0.1.      
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Xu lithium cobalt oxide to include a compound represented by LiCo1-xMxO2, where M is Mg and Al in order to increase the conductivity of LiCoO2 and improve the mobility of Li+ and e-, as well as forming an eutectic within a suitable doping range, thereby improving the stability of the bulk 1.025Co0.9773Mg0.01Al0.0127O2, Li1.02Co0.9773Mg0.01Al0.0127O2, and 5Li1.03Co0.9773Mgo.o1Al0.0127O2 because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  The molar contents of Li, Co, Mg, and Al are result effective variables of optimizing the conductivity and stability of the lithium cobalt oxide.  

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Fey et al as applied to claim 1, and further in view of Shim et al (“Effects of MgO Coating on the Structural and Electrochemical Characteristics of LiCoO2 as Cathode Materials for Lithium Ion Battery”, Chemistry of Materials, 2014, 26, 2537-2543).
However, Xu as modified by Fey et al does not expressly teach an oxide further comprising at least one third element selected from the group consisting of Ti, Zr, F, Mg, Al, P, and a combination thereof (claim 4); wherein the third element comprises Mg (claim 5). 
Shim et al discloses a LiCoO2 (core) that is coated with MgO (surface layer / oxide) (“Experiments”).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Xu/Fey lithium cobalt oxide to include a third element comprising Mg in order to provide the highest retention capacity without .

Claims 1, 3, and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN 103000880 A) in view of Choi et al (US 2016/0028082).
Regarding claims 1, 11, and 12, Xu discloses a lithium ion battery comprising a positive electrode sheet, a negative electrode sheet, a separator separated between the positive electrode sheet and the negative electrode sheet, and an electrolyte; wherein the positive electrode sheet comprises a cathode material (positive active material) comprising a lithium cobalt oxide (core) having a layered structure; wherein the battery has a upper limit of working voltage of 4.35 V (pg. 4, line 146-148, pg. 5, line 164-167, pg. 8, lines 320-321).
However, Xu does not expressly teach a surface layer on at least one portion of the surface of the core and comprising an oxide, wherein the oxide comprises at least one first element and at least one second element each selected from the group consisting of Ti, Zr, F, Mg, Al, P, and a 10combination thereof, the first element and the second element being different from one another, wherein the first element is included in the positive active material in an amount of about 0.01 mol% to about 0.2 mol% based on a total weight of the positive active material, and  15wherein the second element is included in the positive active material in an amount of about 0.02 mol% to about 0.5 mol% based on a total weight of the positive active material; wherein a ratio of the mol% of the 20second element relative to the mol% of the first element is about 2 to about 10  
Choi et al discloses a cathode active material (positive active material) comprising: ZrO2 (first element) and TiO2 (second element) that are uniformly attached on the surface of composite transition metal hydroxide particles (core) in a weight ratio of 100:0.2:0.3 which corresponds to 100 g composite transition metal hydroxide, 0.2 g of ZrO2, and 0.3 g of TiO2 which corresponds to 0.00375 moles of TiO2 (second element) and 0.00162 moles of ZrO2 (first element) and a ratio of the mol% of the second element relative to the mol% of the first element is 2.3; wherein ZrO2 is included in the cathode active material in an amount of 0.12 mol% and TiO2 is included in the cathode active material in an amount of 0.28 mol% using 75.17 g/mol for the molecular weight of the composite transition metal hydroxide ([0104]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Xu cathode material to include a ratio of the mol% of TiO220TiO relative to the mol% of ZrO2 that is about 2, and 0.12 mol% of ZrO2 and 0.28 mol% of TiO2 in order to utilize Zr and Ti that are selectively doped in a layered structure, thereby providing a battery having high capacity and excellent cycle-life characteristics ([0012],[0060]).       
	Regarding claims 6-8, Xu also discloses a lithium cobalt oxide (core) having a structural formula that is Li0.05(LiCo0.98Mg0.005Zr0.005Ti0.01O2), wherein x1=0.05, x2=0.005, x3=0.015, M1 is Mg, M2 is Zr & Ti, wherein x2+x3=0.02, wherein x2/x3=0.333 (pg. 5, Embodiment 1).
0.08(LiCo0.97Mg0.01Zr0.01Al0.01O2), wherein M1 is Mg and M2 is Al (Embodiment 6).  
	Regarding claim 10, Xu does not expressly teach a compound represented by Chemical Formula 1 comprising at least one selected from the group consisting of Li1.025Co0.9773Mg0.01Al0.0127O2, Li1.02Co0.9773Mg0.01Al0.0127O2, and 5Li1.03Co0.9773Mgo.o1Al0.0127O2.  Xu also discloses a lithium cobalt oxide having the structural formula LiaLiCo1-xMxO2, where M is at least one element of Mg, Ti, Zr, and Al, 0<x<0.5, 0<a<0.1.      
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Xu lithium cobalt oxide to include a compound represented by LiCo1-xMxO2, where M is Mg and Al in order to increase the conductivity of LiCoO2 and improve the mobility of Li+ and e-, as well as forming an eutectic within a suitable doping range, thereby improving the stability of the bulk structure (pg. 3, lines 87-90). In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Xu lithium cobalt oxide to include a compound represented by Li1.025Co0.9773Mg0.01Al0.0127O2, Li1.02Co0.9773Mg0.01Al0.0127O2, and 5Li1.03Co0.9773Mgo.o1Al0.0127O2 because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  The molar contents of Li, Co, Mg, and Al are result effective variables of optimizing the conductivity and stability of the lithium cobalt oxide.  

s 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Choi et al as applied to claim 1, and further in view of Shim et al (“Effects of MgO Coating on the Structural and Electrochemical Characteristics of LiCoO2 as Cathode Materials for Lithium Ion Battery”, Chemistry of Materials, 2014, 26, 2537-2543).
However, Xu as modified by Choi et al does not expressly teach an oxide further comprising at least one third element selected from the group consisting of Ti, Zr, F, Mg, Al, P, and a combination thereof (claim 4); wherein the third element comprises Mg (claim 5). 
Shim et al discloses a LiCoO2 (core) that is coated with MgO (surface layer / oxide) (“Experiments”).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Xu/Choi lithium cobalt oxide to include a third element comprising Mg in order to provide the highest retention capacity without undergoing phase transformation in the interface between the MgO surface layer and the core during cycling (“Abstract”).

Response to Arguments
Applicant's arguments filed 3/5/21 have been fully considered but they are not persuasive. 
The Applicant argues that “Fey, which the Office action cites for the recited ratio only teaches forming a coating from TiO2 alone, ZrO2 alone, or ZrTiO4 alone.  Thus, the only ratio of Zr and Ti that can be derived from Fey is 1.  In amended claim 1, 
	In response, as stated above in the 103 rejection, the Office takes the position that a ratio of 2 (currently amended claim 1) and a ratio of 1 (Fey) are close enough that one of ordinary skill in the art would not expect a difference in properties.  This contention is supported by the data shown in Table of the specification of the present invention.  In terms of the properties 1.0 C/ 0.2 C and DC-IR, there is no statistical difference between Example 1 (Ti/Zr = 2) and Example 7 (Ti/Zr = 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/T.S.C/Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729